            Case 1:21-cv-01949-LGS Document 8 Filed 04/27/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 RAMON JAQUEZ, on behalf of himself and all :
 others similarly situated,                                   :
                                              Plaintiff,      :    21 Civ. 1949 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 SUNRISE GLOBAL LOGISTICS, INC.,                              :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for April 29, 2021,

at 11:00 a.m.

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan by April 22, 2021.

        WHEREAS, the parties did not their joint letter and proposed case management plan and

the Court directed (1) the parties to file the materials or (2) Plaintiff to summarize his efforts to

contact Defendant and seek adjournment of the initial pretrial conference by April 26, 2021.

        WHEREAS, the parties have not filed the joint letter and proposed case management plan,

and Plaintiff has neither sought adjournment of the initial pre-trial conference nor summarized his

efforts to contact Defendant.

        WHEREAS, Plaintiff, represented by the same counsel, repeatedly failed to file pre-

conference materials in a similar case before the Court, No. 21 Civ. 1449, Jaquez v. Wham-O,

Inc. Accordingly, it is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than noon on

April 28, 2021. If Defendant refuses to cooperate in the preparation of these documents, Plaintiff
             Case 1:21-cv-01949-LGS Document 8 Filed 04/27/21 Page 2 of 2


shall prepare and file them. If Plaintiff is not in communication with Defendant, as soon as

possible and no later than noon on April 28, 2021, Plaintiff shall file a letter (i) summarizing his

efforts to contact Defendant; (ii) requesting adjournment of the initial pretrial conference and (iii)

explaining why he has failed to timely respond to the Court’s orders.

       Plaintiff and his counsel are reminded again that compliance with Court-ordered deadlines

is not optional. Further non-compliance will result in dismissal of this action for failure to

prosecute.

Dated: April 27, 2021
       New York, New York




                                                  2
